REDMANN, Judge
(dissenting).
Dr. Gottsegen’s opinion that the compression syndrome was caused by the accident (though based on plaintiff’s history as told by her) is nowhere contradicted by any other medical opinion. To the contrary, other medical opinion — beginning with that of Dr. Nix just a few days after the accident — refers to symptoms compatible with the compression syndrome.
The greatest obstacle to a conclusion that the accident caused the syndrome is the delay of three years in diagnosis. The second greatest obstacle is that about a third of the cases of compression syndrome are not the result of trauma; so plaintiff’s case may be non-traumatic. The statistical probability is greater, however, that it is traumatic — since two out of three cases are traumatic. The presence of relatable symptoms from a few days after the accident and throughout the intervening years proves plaintiff’s case, by proof which is not really contradicted and which therefore should have been accepted.